84 So.3d 1285 (2012)
K.J., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D11-1771.
District Court of Appeal of Florida, Third District.
April 25, 2012.
Carlos J. Martinez, Public Defender and Billie Jan Goldstein, Assistant Public Defender, for appellant.
Pamela Jo Bondi, Attorney General, and Richard L. Polin, Chief Assistant Attorney General Assistant and Patrick C. McCardle, Certified Legal Intern, for appellee.
Before RAMIREZ and EMAS, JJ., and SCHWARTZ, Senior Judge.

ON CONFESSION OF ERROR
PER CURIAM.
On this appeal from a restitution order entered after a plea to burglary, the State concedes, and we agree, that the trial court reversibly erred in failing to grant a brief continuance so that the assistant public defender assigned to the case could appear and instead forcing the respondent to be represented by two other assistants who were entirely unfamiliar with the case. See M.F. v. State, 920 So.2d 1252 (Fla. 2d DCA 2006). Accordingly, the order under review is reversed for a new restitution *1286 hearing.[1]
Reversed and remanded.
NOTES
[1]  This holding moots the other issues raised on appeal.